Citation Nr: 1301781	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  11-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.



WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claimant has no recognized service.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined the claimant did not have qualifying service to be eligible for the one-time payment from the FVEC Fund.


FINDINGS OF FACT

1.  [redacted] (hereinafter C.C.C.) and [redacted] (hereinafter C.D.C.) are two separate people.  

2.  The claimant is C.C.C.

3.  The National Personnel Records Center (NPRC) has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The claimant does not have recognized active military service to receive the one-time payment from the FVEC Fund.  38 U.S.C.A. § 101, 501(a), 5107 (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, 123 Stat. 115, 200-202 (enacted February 17, 2009); 38 C.F.R. § 3.41, 3.203 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

This case relates to eligibility for a one-time payment from the FVEC fund which is governed by the American Recovery and Reinvestment Act of 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).  In this case, although the claimant was not provided with the required notification prior to the initial adjudication of his claim, the Board finds that no prejudice has resulted.  Specifically, the Board member advised the Veteran of the information necessary to substantiate his claim during the September 2012 hearing and further advised him to talk to a Veterans Service Organization.  The evidentiary defect was identified and he was provided an opportunity to cure the defect.  The actions of the VLJ cure any VCAA defects and satisfy any duty owed to an appellant during a hearing.     

Moreover, in this case the law, not the facts, are dispositive of this appeal, and the duties to notify and assist imposed by the VCAA are inapplicable to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004); see also 38 C.F.R. § 3.159 (d) (noting VA will refrain from or discontinue providing assistance in obtaining evidence when the application indicates there is no reasonable possibility that assistance would substantiate the claim, including circumstances where the claimant is ineligible for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility).  As set forth in more detail below, the service department has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II. VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In light of the binding certification, any VCAA error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); see also Palor, 21 Vet. App. at 332 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."). 

FVEC Payment

The claimant seeks a one-time payment from the FVEC Fund.  

By way of history, during World War II, various military units of the Commonwealth of the Philippines were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the majority of those served in the above units did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107.

The particular benefit claimed in the instant case originated on February 17, 2009, when the President of the United States signed the American Recovery  and Reinvestment Act of 2009 (ARRA), authorizing the release of a one-time, lump-sum payment to eligible World War II Philippine Veterans.  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  

An "eligible person" is defined as any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5.

The present case turns upon the identity of the claimant.  Specifically, official documents confirm that C.D.C. had service with the recognized guerrillas from 1945 until 1946.  Information obtained from the National Personnel Records Center (NPRC) in December 2009 indicates that C.C.C. had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The claimant argues that C.C.C. and C.D.C. are one and the same person and has submitted "affidavits of discrepancy" in support of this argument.  Specifically, he alleges that at the time he entered the Army he used the name C.C.C. and that the middle name "[redacted]" was mistakenly recorded.  He also provided testimony in September 2012 arguing that the "D" was an error and that C.C.C. and C.D.C. were the same person.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995)(noting it is the responsibility of the Board to assess the credibility and weight to be given to evidence); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The record includes documents signed C.C.C., documents signed C.D.C., documents with C.D.C. typed in the signature block with the "D" crossed out and a "C" handwritten above it, and documents, such as buddy statements and reports from physicians, that only refer to C.C.  While the interchangeable use of the names could suggest that perhaps C.C.C. and C.D.C. are the same person, a longitudinal review of the record demonstrates that C.C.C. and C.D.C. are, in fact, two separate people.

The record reflects C.C.C. and C.D.C. have different middle names, different dates and years of birth, different places of birth, and different mothers.  Additionally, C.C.C. and C.D.C. have claimed different dates of service.  C.C.C. and C.D.C. also reported different dates of marriage and different spouses.  The Board places significant weight on the fact that the files indicate C.D.C. filed claims for service connection as early as 1976.  C.C.C., on the other hand, was still attempting to verify his service by requests to several Congressmen in 2000. 

For example, a February 2000 request for military service verification sent to the Department of National Defense, Philippine Veteran Affair Office completed by C.C.C. and his spouse D.G., provided information to request verification of their service.  C.C.C. reported that he served from 1942 to 1945 with the Infantry 6th Oregon IV Division, Anti-Japanese Resistance Movement.  A February 2000 letter from Congresswoman Mink explained that she received a letter from C.C.C. and his wife D.G. who claimed service in the 6th Infantry, Oregon IV Division, Anti-Japanese Resistance Movement from 1942 until 1945 in the Philippines.  She related that they did not have copies of the military identification cards issued by the U.S. Government and were trying to verify their service.  A February 2000 response to Congresswoman Mink indicated that C.C.C.'s file was relocated to the National Personnel Records Center (NPRC) and was being recalled but they were unable to identify a record for D.G.  The subsequent September 2000 response indicated that VA previously furnished a certification of service in April 2000 and enclosed a copy for reference.  The April 2000 certification, however, is for C.D.C. and reflects a different middle name, different dates of services, different organization, and different date of birth.  

The Board finds C.C.C.'s statement as to his name, birthdate, organization and dates of service provided to Congresswoman Mink to be particularly probative as it was prepared at a time when the claimant was not yet seeking VA compensation.  Rather, the sole purpose in relaying the history was to provide information to have his service verified.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

Similarly, the Board finds the April 2000 certification of service for C.D.C. to be particularly probative as to the name, organization, dates of service and birthdate of C.D.C.  38 C.F.R. § 3.203(a)(VA may accept evidence, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if that evidence is itself a document issued by the service department and VA is satisfied as to its sufficiency, authenticity, and accuracy); see also Fed. R. Evid. 902 (domestic public documents that bear the seal of the United States or a department, agency or officer of the United States are self-authenticating).  

As the Board finds that C.C.C. and C.D.C. have different middle names, dates of birth, organizations of service and service dates, the Board finds that C.C.C. and C.D.C. are two separate people.  

Having determined that C.C.C. and C.D.C. are different people, the relevant question is whether the claimant is C.C.C., who has no qualifying service for VA benefits, or C.D.C., who has verified service.  As noted above, the record in this case is confusing as although the claimant generally signs documents C.C.C., he has at times signed documents claiming to be C.D.C. and even claimed C.D.C.'s date of birth and unit and dates of service.  

After a thorough review of the record, the Board finds the claimant is C.C.C.  Specifically, the claimant has submitted copies of his driver's license from the state of Hawaii, a United States passport and a birth certificate all identifying him as C.C.C.  Fed. R. Evid. 902 (domestic public documents that bear the seal of the United States or a department, agency or officer of the United States are self-authenticating).  These official documents are particularly probative as to the identity of the claimant.  During the September 2012 Board hearing he testified that he was C.C.C.  Furthermore, as noted above, records from 2000 when C.C.C. initially sought assistance in verifying his service, reflect C.C.C. reported his middle name to be "Calpito."  Accordingly, in light of the official records noting the claimant's identity as C.C.C., and the claimant's own statements acknowledging himself as C.C.C. (particularly at a time prior to when he sought VA benefits), the Board concludes the claimant is C.C.C.

To the extent to which the claimant argues he is C.D.C., although he would be competent to report facts such as his name and birthdate, the Board finds that he is simply not credible.  See 38 C.F.R. § 3.159(a)(2).  It is only after Congresswoman Mink received the certification for C.D.C. and the claimant began filing claims for VA benefits, that the claimant began fraudulently signing documents as C.D.C. and even at times claimed C.D.C.'s birthdate.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony); 38 C.F.R. § 3.1 (defining fraud for purposes of 38 U.S.C.A. § 1159 and its implementing regulations (38 C.F.R. § 3.957) as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits); 38 C.F.R. § 3.901 (defining fraud for the purpose of forfeiture as an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs).  The record reflects the claimant has even altered documents.  For example, a February 2006 request for assistance enclosed the April 2000 certification of service for C.D.C. with the date of birth visibly altered by hand, changing the day and year of birth to closer match the date of birth of C.C.C.  Over the years, the claimant has inconsistently identified himself, his birthdate and his dates and unit of service, illustrating his lack of credibility as to his identity.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(noting the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e. because of possible bias, conflicting statements, etc.).  Accordingly, any statements of the claimant alleging to be C.D.C., and asserting that the "D" is a mistake, are afforded no probative value.  

The NPRC has certified that C.C.C. had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board notes the claimant also submitted affidavits of A.C.A. and E.M.N. who attested that they served with C.C.C.  The Board has carefully considered these affidavits, but notes that they fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  

In sum, the claimant has attempted to pass himself off as C.D.C. for the purpose of fraudulently obtaining VA benefits.  As explained above, however, the record is clear that the claimant is C.C.C.  The NPRC has duly considered the appellant's application for VA benefits and, in response, certified that C.C.C. had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas.  The Board is not free to ignore the certification of the NPRC as this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).

Because the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he may not be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the FVEC Fund.


ORDER

The claim of legal entitlement to the one-time payment from the FVEC Fund is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


